Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claimed invention is directed to privacy protection of individuals in monitoring systems. 
In the context of the claimed invention as a whole, prior art of record fails to teach or render obvious the independent claims 1 and 17 which specifically comprise the following features: display information regarding the first time period and the second time period on a timeline on a display device, and acquire an image captured during the first time period based on a user instruction on the information displayed by the display device. 
It is to note that the feature of displaying a timeline of an image sequence and selecting an image based on user instruction is not new by itself (see for example Fig. 7 in US 20140029804). 
Claims 1-10 and 14-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 23859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/LI LIU/Primary Examiner, Art Unit 2666